 


114 HR 3734 RH: Mining Schools Enhancement Act
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 509
114th CONGRESS 2d Session 
H. R. 3734
[Report No. 114–658] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2015 
Mr. Hardy (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Natural Resources 
 

July 5, 2016
Additional sponsors: Mr. Pearce, Mrs. Noem, Mr. Westerman, Mr. Young of Alaska, Mr. Barr, Mr. Stewart, Mr. Thompson of Pennsylvania, Mr. Smith of Missouri, Mr. Amodei, Mr. Zinke, Mr. McKinley, Mr. Bost, Mr. Gosar, Ms. McSally, Mr. Griffith, and Mr. Mooney of West Virginia 


July 5, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to provide support to mining schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mining Schools Enhancement Act.  2.Support for mining schoolsSection 721 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1309b) is amended— 
(1)by striking The Office of Surface Mining Reclamation and Enforcement and inserting the following:  (a)In generalSubject to subsection (b), the Office of Surface Mining Reclamation and Enforcement; and 
(2)by adding at the end the following:  (b)Mining program support (1)Of the amounts made available under this Act for activities authorized under this section, the Director of the Office of Surface Mining Reclamation and Enforcement shall ensure that at least 70 percent is expended to enhance and support mining and mineral engineering programs in the United States by funding activities at mining schools. 
(2)In expending funds under this section, the Director shall consult with relevant stakeholders and ensure a significant opportunity for participation by undergraduate and graduate students at mining schools.  (3)The Director shall ensure that the activities conducted under this section relate to conventional fuel resource development and production, and include— 
(A)studies of mining, mineral extraction efficiency, and related processing technology;  (B)mineral economics, reclamation technology, and practices for active mining operations; 
(C)the development of remining systems and technologies that facilitate reclamation that fosters the recovery of resources at abandoned mine sites;  (D)investigations of mineral resource extraction methods that reduce environmental and human impacts; 
(E)reducing dependence on foreign energy supplies; and  (F)enhancing the competitiveness of United States energy technology exports. 
(c)Mining school definedIn this section the term mining school means a mining or mineral engineering program or department accredited by the Accreditation Board for Engineering and Technology, Inc., that is located at an institution of higher education (as that term is defined in section 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a))) in the United States..    July 5, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 